Citation Nr: 1313510	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  08-22 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a disability manifested by fungal infection of the toes and fingernails.

3.  Entitlement to service connection for a hernia.

4.  Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to June 1974.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a local hearing before a Decision Review Officer (DRO) in November 2008.  The transcript is associated with the claims file.

The record shows that the Veteran submitted additional evidence consisting of a personal statement and articles printed from the internet and VA's website directly to the Board.  However, the Veteran signed and submitted an expedited processing form, waiving his right to have additional evidence considered by the RO on remand.  See 38 C.F.R. § 20.1304 (2012).


FINDINGS OF FACT

1.  The most competent and probative evidence does not relate a current back disability to active service.  

2.  The evidence is in equipoise as to whether onychomycosis of the toenails and fingernails is related to active service.  

3.  The most competent and probative evidence does not relate a current hernia to active service.  

4.  The most competent and probative evidence does not relate a current gastrointestinal disability to active service.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

2.  Onychomycosis was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

3.  A hernia was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

4.  A gastrointestinal disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  An April 2007 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA examinations were provided in September 2010 and November 2011 in accordance with the Board's remand.  The Board notes that the September 2010 examiner did not initially have access to the claims file when providing the examinations and medical opinions.  However, the September 2010 examiner provided addendums to the examination reports, noted review of the claims file, and that no changes were needed to the opinions.  Moreover, the Veteran was afforded examinations in November 2011 and the examiner had access to the claims file, examined the Veteran, and provided medical opinions with supporting rationale.  Therefore, the examinations and opinions are adequate and complied with the Board's remand.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, VA's duty to assist has been met.

In addition, the Veteran has been afforded a hearing before a DRO in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the Veterans Law Judge or DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the DRO did not note the elements that were lacking to substantiate the service connection claims; nor did the DRO ask specific questions directed at identifying whether the Veteran met the criteria for service connection. This was not necessary, however, because the Veteran volunteered his symptoms in service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The DRO also sought to identify any pertinent evidence not currently associated with the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the DRO hearing.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Thus, the Board finds it unnecessary to remand the case for another hearing.

II. Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

In order to establish service connection for the claimed disability, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A. Back Disability

Initially, the Board notes that the Veteran has submitted information regarding Agent Orange and while it does not appear that the Veteran is contending that Agent Orange caused his back disability (he has stated that his symptoms began after an assault in Thailand), the Board will address presumptive service connection.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i). 

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

Here, the Veteran's degenerative joint disease of the spine is not a disability for which service connection is presumed based on exposure to an herbicide agent such as Agent Orange.  Therefore, presumptive service connection is not warranted.   The Board will now consider whether service connection can be granted on a direct basis.  See Combee, 34 F.3d at 1043.

The Veteran has reported that he believes his back disability is related to an attack that he suffered in Thailand during his period of active service.  In his notice of disagreement, he stated that his back pain began after the assault.  In a statement received in January 2012, the Veteran reported that he was attacked during service and kicked in the spine, kidneys, stomach or abdomen, head, arms, and legs and his whole body was bruised.  He stated that just because he did not go to sick call does not mean that he should be denied service connection.  

In an informal hearing presentation, the Veteran's representative stated that the Veteran served in the Marine Corps Infantry for four years as a machine gunner and that the Infantry is one of the most physically demanding military occupational specialties in the military.  It was noted that during field operations, he would have been required to carry a full combat load, which would include a pack that weighs in excess of 30 pounds and as a gunner, he would have to carry an M-60, which weighs 23 pounds.  This equipment puts a great deal of stress on the lower back.  The representative stated that while it is true that the Veteran did not seek treatment, it is frowned upon to report to sick bay.  

The evidence shows that the Veteran has a current disability.  The November 2011 VA examination report reveals a diagnosis of degenerative joint disease of the lumbar spine.

The service treatment records do not reflect any complaints or documentation related to the Veteran's back or spine.  A May 1973 service treatment record shows that the Veteran was brought in with a couple of serious scratches over the left eye and posterior neck and that he was jumped by three males.  It was noted that there were no other signs of physical trauma and he was released.  The June 1974 separation report of medical examination shows that the Veteran's spine was clinically evaluated as normal. 

The first objective evidence of back problems is dated decades after the Veteran's separation from active service.  

The Veteran was provided a VA examination in September 2010.  The claims file was not reviewed.  The Veteran stated that his lumbar pain started during his service time in 1973 while he was in Thailand when he was kicked by other soldiers.  However, he did not go on sick call at this time and no treatment was given.  The diagnosis was listed as osteophytosis of L2, L3, L4 with minimal lumbar strain intermittent.  With the current information, the examiner opined that it was less likely that his current lumbar pain was related to service time as there was no nexus of treatment from service time until present.  He was not treated or seen for the low back pain during service time and his current treatment started at Brownwood OTC clinic.  In an addendum to the report, it was noted that the claims file was reviewed and no changes were made to the opinion.  

The Veteran was provided another VA examination in November 2011.  The Veteran reported that he had back pain since he was jumped by several guys while in the service.  He denied any trauma or injuries other than that incident.  He stated that he has had low back pain and trouble standing for long periods of time.  He also reported that he had back pain with sleeping and for years, he slept in a recliner until he got a hospital bed.  The diagnosis was listed as degenerative joint disease of the lumbar spine.  The examiner opined that it was less likely than not that the Veteran's current degenerative joint disease of the lumbar spine was due to his military service.  The examiner explained that the Veteran's service records indicated that he was seen after he was attacked, but the records indicate scratches to the face and no mention of back pain or other back symptoms were reported.  It was more likely than not that the Veteran's current back condition is related to normal aging and working as a maintenance manager.  

Cumulatively, the Board finds the VA examiners' opinions are persuasive.  The September 2010 examiner considered the Veteran's statements, but provided a negative nexus opinion.  Although the claims file was not present at the time of the examination, the claims file was reviewed and no changes were needed.  In addition, the November 2011 VA examiner reviewed the claims file, cited to the service treatment records, acknowledged the Veteran's statements, and provided a negative nexus opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Therefore, the most probative medical evidence does not relate the Veteran's disability to active service.  

The Board recognizes that the Veteran is competent to provide statements regarding his lay-observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Circ. 2006).  However, the Veteran is not competent to provide an opinion as to whether his back disability is causally or etiologically related to active service.  The origin of his back disability is considered to be a complex medical issue.  Moreover, the Board assigns more value to that of the VA examiners' opinions.  As noted above, the VA examiners have medical expertise, cited to the evidence of record, noted the Veteran's statements, and provided a negative nexus opinion.  

As to continuity of symptomatology, the Veteran has stated that his back disability had its onset in active service and continued until the present time.  With respect to his reports of chronic symptoms since service, the Federal Circuit recently held that continuity of symtomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's disability is diagnosed as degenerative joint disease (arthritis) and is therefore a chronic condition.  38 C.F.R. § 3.309(a).  Nevertheless, while the Veteran is competent to state that he had pain since active service, the Board finds that the Veteran is not credible with respect to his reports related to onset or continuity of symptoms since service.  The service treatment records are absent for any notations or documentation of back problems, or more specifically for arthritis.  Section 3.303(b) could apply if arthritis was shown in service but it was not readily evident if the arthritis was chronic in nature.  See Walker, 708 F.3d at 1331.

Although the Veteran has stated that his back symptoms began after the in-service attack, the May 1973 service treatment record noted scratches, but made no mention of the back and the examining physician reported that there were no other signs of trauma.  The Board does not find it reasonable that the Veteran would seek treatment after an attack, but would not mention symptoms related to his back when other problems were reported.  The subsequent records are absent for any notations related to the back and the separation report of medical examination shows that the Veteran's spine was clinically evaluated as normal.  In addition, there is no objective evidence of any back problems for decades after separation from active service.  In light of the above, the Board finds that the Veteran is not credible and service connection based on continuity of symptomatology is not warranted.  

In light of the above, the Board finds that service connection is not warranted.  The most competent and probative evidence is against a finding that the Veteran has a current back disability that had its onset or is otherwise causally related to active service.  In addition, presumptive service connection is not warranted because the evidence does not establish a diagnosis of arthritis that manifested to a degree of 10 percent or more within a year after the Veteran's separation from active service.    38 C.F.R. §§ 3.307, 3.309.  Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

B. Fungal Infection of the Fingernails and Toenails

The Veteran has averred that his current fungal infection of the fingernails and toenails is related to his period of active service.  In the informal hearing presentation, the Veteran's representative stated that the Veteran reported in September 2002 that he had thickening of his toenails for years and that before seeking VA treatment, he used over the counter treatments.  The Veteran's representative stated that the Veteran was deployed to Thailand and Okinawa and that both places are hot and humid year round and fungal infections were common in these types of climates.

The record reflects that the Veteran has a current disability.  The September 2010 VA examination report shows a diagnosis of onychomycosis of the fingernails and toenails.

The service treatment records do reflect that the Veteran reported to sick call for a rash on his feet.  However, the June 1974 separation report of medical examination shows that the Veteran's skin was clinically evaluated as normal.

The private treatment record dated in September 2002 shows that the Veteran stated that he had thickening of his toenails on both feet for years.  

The Veteran was provided a VA examination in September 2010.  The claims file was not available.  The diagnosis was listed as chronic onychomycosis of fingernails and toenails.  The examiner opined that with the current information, it was less likely that the onychomycosis of toenails and fingernails is continued from service time as he was not treated for the conditions during the service time and no documentation that he had these conditions during the service time.  In an addendum to the report, it was noted that the claims file was reviewed and no changes were made.  

The Veteran was provided another VA examination in November 2011.  The Veteran reported that he began to have trouble with rashes to his feet and problems with his toe nails while he was in the service.  He had tried multiple medications for the nails but has not been successful at treating the condition.  The diagnoses were listed as onychomycosis.  The examiner opined that the service medical records do not indicate any treatment for problems to the fingernails or toenails.  However, it was common to find these problems in veterans stationed in Southeast Asia and, therefore, it is at least as likely as not that the Veteran's onychomycosis is related to his active military service. 

In light of the above, the Board finds that the evidence is in equipoise as to whether the onychomycosis of the fingernails and toenails is related to active service.  As noted above, the Veteran has a current disability.  The Board recognizes that the service treatment records are absent for any notations of fungal infection of the toenails or fingernails (although there was a notation regarding a rash).  However, the Veteran has attested to his symptoms and the Board affords great evidentiary value to the November 2011 VA examiner's opinion.  The examiner specifically noted that the Veteran served in Southeast Asia and that problems such as fungal infections were common in veterans who served in Southeast Asia.  Therefore, the Board finds that the evidence is in equipoise as to whether the Veteran's disability is related to an in-service event and resolving reasonable doubt in favor of the Veteran, service connection is granted for onychomycosis of the fingernails and toenails.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C. Hernia

Again, the Board observes that the Veteran has submitted general information regarding Agent Orange and statements that there was spraying when he was stationed in Thailand.  Although the Veteran has stated several times that he believes his hernia was related to an assault during active service, the Board will address the presumptive service connection.  A hernia is not a disability for which service-connection is presumed based on exposure to an herbicide agent such as Agent Orange.  Therefore, presumptive service connection is not warranted.   The Board will now consider whether service connection can be granted on a direct basis.  See Combee, 34 F.3d at 1043.

The Veteran has stated several times that he believes his hernia is the result of an attack that he suffered during active service.  The Veteran reported that he was assaulted when he was stationed in Thailand.  

The evidence reflects that the Veteran has a current disability.  The record shows that the Veteran has been treated for inguinal hernias and an umbilical hernia.  

The service treatment records do not reflect any complaints or documentation related to a hernia.  The May 1973 service treatment record shows that the Veteran was brought in with a couple of serious scratches over the left eye and posterior neck and that he was jumped by three males.  It was noted that there were no other signs of physical trauma and he was released.  The June 1974 report of medical examination shows that the Veteran's abdomen and viscera (include hernia) was clinically evaluated as normal.  

The post-service treatment records and the Veteran's statements indicate that he was first treated for a hernia in 2000.  During his hearing testimony before the DRO, he stated that he was unaware of a hernia before that time.  The records show that the Veteran underwent repair of an inguinal hernia and underwent repair of an umbilical hernia in 2007.  

The Veteran was provided a VA examination in November 2011.  The diagnosis was listed as inguinal hernia and was diagnosed in 2000.  The Veteran stated that his hernias were found in 2000 during a physical examination when he came to the VA for care.  In 2006, he had bilateral inguinal hernia repair and a year later, he had the umbilical hernia repaired.  His only complaint is that his belt sometimes rubs on the incision for the umbilical hernia repair and it is irritating.  The examiner stated that there was no mention of hernias in the service treatment records found in the claims file.  He was not diagnosed with the hernias until 2000.  He states that he thinks the hernias were caused when he was attacked, but the medical records do not reflect that and it was unlikely that he would get hernias from being struck and more likely that he would get them from heavy lifting.  Therefore, based on a review of service medical records and clinical experience and expertise, the examiner opined that it was less likely than not that his hernias were related to or caused by his military service.  The Board affords probative value to the examiner's opinion as the examiner addressed the Veteran's statements, noted review of the claims file, citing to the records relied on, and provided a negative opinion with supporting rationale.  

The Board recognizes the Veteran's belief that his hernia was the result of his attack during active service.  The Veteran's mother submitted a statement dated in May 2007 and stated that she believed that the Veteran's attack in the service and being hit in the stomach and over the heart caused his hernia in the stomach.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, hernia, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran and his mother are not considered competent to diagnose a hernia, which requires medical testing, or to provide an opinion as to its etiology.  In fact, the Veteran has testified that he was not even aware had a hernia prior to being diagnosed in 2000.  Further, the Board attributes more value to the VA examiner's opinion.  The examiner noted the contention that the hernia resulted from being attacked.  However, the examiner noted that it was unlikely that he would get a hernia from being struck and the service records did not reflect that the Veteran had a hernia.  

With respect to continuity of symptomatology, the Veteran has stated that he was not even aware that he had a hernia until he was diagnosed in 2000-indicating that he did not have continuity of symptoms.  Even if his statements could be construed as a report of continuity of symptoms, a hernia is not considered a chronic condition under 38 C.F.R. § 3.309(a) and, therefore, service connection based on continuity of symptomatology is not warranted.  Walker, 708 F.3d at 1331.  

In light of the above, the Board finds that service connection for a hernia is denied.  The Board has considered the benefit-of-the-doubt doctrine; however, the preponderance of the evidence is against the claim.  Therefore, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

D. Gastrointestinal Disability

Again, the Board observes that the Veteran has submitted general information regarding Agent Orange and statements that there was spraying when he was stationed in Thailand.  A gastrointestinal disability is not a disability for which service-connection is presumed based on exposure to an herbicide agent such as Agent Orange.  Therefore, presumptive service connection is not warranted.   Nevertheless, the Board will consider whether service connection can be granted on a direct basis.  See Combee, 34 F.3d at 1043.

The Veteran has reported that his gastrointestinal symptoms began during his period of active service.  In his notice of disagreement, he stated that he did not go to sick bay for his symptoms rather than be a "sick-bay commando."  

The evidence of record shows that the Veteran has a current disability.  The VA examination reports show a diagnosis of gastroesophogeal reflux disease (GERD).

The service treatment records do not reveal any gastrointestinal complaints.  The June 1974 report of medical examination shows that the Veteran's mouth and throat were clinically evaluated as normal and the report is absent for any notations related to any gastrointestinal complaints.  The first objective evidence of a gastrointestinal disability is shown in VA treatment records dated in the 2000s, decades after separation from active service.

The Veteran was provided a VA examination in September 2010.  The Veteran stated that his heartburn started while he was in the service; however, he was not seen or treated for this condition during the service time.  The diagnosis was listed as GERD.  The examiner stated that without claims file review at this time, it was less likely that his GERD was related to service time, as he was not treated for this condition during the service time.  In an addendum, it was noted that the claims file was reviewed and no changes were made.

The Veteran was provided another VA examination in November 2011.  The diagnosis was listed as GERD.  The Veteran stated that his heartburn symptoms began while he was in the service.  He complained of burning in the upper chest and states that it was constant and did not seem to be related to foods.  He treated the heartburn with OTC medicine such as TUMS and Rolaids.  He was placed on medication by his doctor.  The examiner opined that the Veteran's service medical records give no evidence of the Veteran ever being treated for heartburn or other GI related symptoms.  The examiner also noted that the Veteran was vague about the onset of his symptoms.  Therefore, based on review of the Veteran's service medical records found in his claims file, the Veteran's GERD was less likely than not related to his active military service.  

The Board recognizes the Veteran's belief that gastrointestinal symptoms are related to active service.  He has stated that his symptoms began during active service.  However, during his most recent VA examination, the examiner noted that the Veteran was unsure about the onset of his GERD, indicating that the Veteran's recollections regarding the onset of his symptoms as not to be credible.  More importantly, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, a gastrointestinal disability, diagnosed as GERD, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  While the Veteran is competent to provide statements that he experienced heartburn during service and since then, he cannot diagnose himself with a gastrointestinal disability or relate his disability to his period of active service.  Moreover, the Board affords more value to the VA examiner's opinion.   Specifically, the November 2011 examiner reviewed the claims file, considered the Veteran's statements, and provided a negative nexus opinion.   

With respect to continuity of symptomatology, the Veteran has stated that he experienced gastrointestinal symptoms since his period of active service.   However, as noted above, the most recent VA examination report shows that the examiner noted that the Veteran was unsure about the onset of his GERD.  Moreover, a gastrointestinal disability, diagnosed as GERD, is not considered a chronic condition under 38 C.F.R. § 3.309(a) and, therefore, service connection based on continuity of symptomatology is not warranted.  Walker, 708 F.3d at 1331.

In light of the above, the Board finds that service connection for a gastrointestinal disability is denied.  The Board has considered the benefit-of-the-doubt doctrine; however, the preponderance of the evidence is against the claim.  Therefore, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for a back disability is denied.

Service connection for onychomycosis is granted.

Service connection for a hernia is denied.

Service connection for a gastrointestinal disability is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


